NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ANDREW STEVEN GRAY,                              No. 12-35197

               Petitioner - Appellant,           D.C. No. 2:10-cv-02045-MJP

  v.
                                                 MEMORANDUM *
MARION FEATHER, Warden, FDC
Seatac; DR. ROBERT LONE, RDAP
Coordinator,

               Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                          Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Federal prisoner Andrew Steven Gray appeals from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s denial of a section

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2241 habeas petition, Bowen v. Hood, 202 F.3d 1211, 1218 (9th Cir. 2000), and we

affirm.

      Gray challenges a Bureau of Prisons rule categorically excluding inmates

convicted of offenses involving “the carrying, possession, or use of a firearm”

from eligibility for early release following completion of a Residential Drug Abuse

Treatment Program. See 28 C.F.R. § 550.55(b)(5)(ii) (2009). Gray’s claim is

foreclosed by our decision in Peck v. Thomas, in which we upheld the challenged

rule as procedurally valid under Section 706 of the Administrative Procedure Act.

697 F.3d 767, 772-73 (9th Cir. 2012), cert. denied, 133 S. Ct. 1289 (2013).

Contrary to Gray’s contention, Peck does not conflict with our earlier decisions in

Arrington v. Daniels, 516 F.3d 1106 (9th Cir. 2008), and Crickon v. Thomas, 579

F.3d 978 (9th Cir. 2009).

      Gray’s motion to file the supplemental brief submitted on March 5, 2013, is

granted. The arguments raised in the supplemental brief do not change our

analysis.

      AFFIRMED.




                                          2                                   12-35197